Citation Nr: 1549960	
Decision Date: 11/27/15    Archive Date: 12/04/15

DOCKET NO.  15-07 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to Veteran status for purposes of establishing eligibility for VA disability compensation.


REPRESENTATION

The Appellant is represented by:  California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel



INTRODUCTION

The Appellant served in the U.S. Merchant Marines from December 26, 1945 to December 31, 1946.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2015).


FINDING OF FACT

The Veteran served in the U.S. Merchant Marines from December 26, 1945 to December 31, 1946.


CONCLUSION OF LAW

The criteria for establishing Veteran status for the purpose of eligibility for VA disability compensation benefits are not met.  38 U.S.C.A. § 101 (West 2014); 38 C.F.R. § 3.7 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  However, the notification and assistance provisions are not applicable here, as the Appellant's claim cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

The evidence of record demonstrates that the Appellant served in the U.S. Merchant Marines from December 26, 1945 to December 31, 1946.  The Appellant does not assert, and the evidence of record does not otherwise support finding that he had any other period(s) of military service.  In December 2010, the Appellant submitted claims of entitlement to service connection for bilateral hearing loss and tinnitus, asserting that these disabilities were incurred during his period of service in the U.S. Merchant Marines.

Generally, in order to establish basic eligibility for VA disability compensation, it must first be determined if the Appellant is "Veteran," as defined by the laws and regulations.  A "Veteran" is "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C. § 101(2); see 38 C.F.R. § 3.1(d).  Service in the active military, naval, or air service includes, inter alia, service in the U.S. Armed Forces.  

However, under Public Law No. 95-202, § 40, 91 Stat. 1433, 1449-50 (1977), service of American Merchant Marines in Oceangoing Service, as well as Civil Service crew members aboard U.S. Army Transport Service and Naval Transportation Service vessels, only during the period from December 7, 1941 to August 15, 1945, is considered "active duty for the purposes of all laws administered by the Secretary of Veterans Affairs."  See 53 Fed. Reg. 2775 (1988); see also 38 C.F.R. § 3.7(x)(15); Pacheco v. West, 12 Vet. App. 36, 37 (1998).  

Given that the Appellant served in the U.S. Merchant Marines after August 15, 1945, his period of service is not considered active duty.  In cases such as this, where the law and not the evidence is dispositive, the claim is denied as a matter of law.  See Sabonis, 6 Vet. App. at 430.

During the pendency of this appeal, the Appellant wanted it to be known that, at the time he started his service in the U.S. Merchant Marines he was 16 years old.  To the extent that the Appellant is raising an argument of equity, the Board is bound by the laws and regulations and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) [citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)].  Thus, the Board is constrained to apply the law as Congress has created it and cannot extend benefits out of empathy for a particular claimant.


ORDER

Entitlement to Veteran status for purposes of establishing eligibility for VA disability compensation benefits is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


